Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 1 of 21 Page ID #:7713



    1   Robert J. Drexler, Jr.(SBN 119119)
        Robert.Drexler@capstonelawyers.com
    2   Molly Ann DeSario (SBN 230763)
        Molly.DeSario@capstonelawyers.com
    3   Jonathan Lee (SBN 267146)
        Jonathan.Lee @capstonelawyers.com
    4   Capstone Law APC
        1875 Century Park East, Suite 1000
    5   Los Angeles, California 90067
        Telephone: (310) 556-4811
    6   Facsimile: (310) 943-0396
    7   Attorneys for Proposed Intervenor Trang Nguyen
    8
                                  UNITED STATES DISTRICT COURT
    9
                              CENTRAL DISTRICT OF CALIFORNIA
   10
   11   JESSIKA TSENG, individually and on           Case No. 11-CV-08471 CAS (MRWx)
        behalf of all others similarly situated,
   12                                                NOTICE OF MOTION AND MOTION
                     Plaintiff,                      TO INTERVENE; MEMORANDUM
   13                                                OF POINTS AND AUTHORITIES
              vs.
   14                                                Date: February 4, 2019
        NORDSTROM, INC., and Does 1                  Time: 10:00 a.m.
   15   through 50, inclusive,                       Place: Courtroom 8D
   16                Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 2 of 21 Page ID #:7714



    1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
    2            PLEASE TAKE NOTICE that on February 4, 2019, at 10:00 a.m., in
    3   Courtroom 8D of the above-captioned court, located at 350 W. First Street, Los Angeles,
    4   California 90012, Trang Nguyen (“Intervenor”)—the lead plaintiff in a related PAGA
    5   action against Nordstrom, Inc., Nguyen v. Nordstrom, No. 30-2011-00484903-CU-OE-
    6   CXC (Orange County Superior Court June 17, 2011)—will, and hereby does, move to
    7   intervene in the instant action pursuant to Federal Rules of Civil Procedure 24(a) and
    8   24(b).
    9            This Motion to Intervene (the “Motion”) is based on the Memorandum of Points
   10   and Authorities, the Declaration of Robert J. Drexler, Jr., the pleadings and papers on file
   11   herein, and such further evidence and oral argument as may be presented at the hearing
   12   on the Motion.
   13            This motion is made following the conference of counsel pursuant to Central
   14   District Local Rule 7-3 which took place on January 4, 2019.
   15
   16   Dated: January 7, 2019                        Respectfully submitted,
   17                                                 Capstone Law APC
   18
   19                                           By:
                                                      Robert J. Drexler, Jr.
   20                                                 Molly Ann DeSario
                                                      Jonathan Lee
   21
                                                      Attorneys for Trang Nguyen
   22
   23
   24
   25
   26
   27
   28

                                                      Page 1
                                              MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 3 of 21 Page ID #:7715



    1                                                TABLE OF CONTENTS
    2
    3   I.     INTRODUCTION ........................................................................................................ 1
    4   II.    FACTS AND PROCEDURE ...................................................................................... 3
    5          A. Tseng v. Nordstrom, Inc. ...................................................................................... 3
    6          B.     Nguyen v. Nordstrom, Inc. ................................................................................... 5
    7   III. ARGUMENT ................................................................................................................ 9
    8          A. The Rules Governing Intervention are Liberally Construed and Class
    9                  Members Generally Satisfy Intervention Requirements.................................... 9
   10          B.     Intervenor Meets the Requirements for Mandatory Intervention ...................... 9
   11                 1.      The Motion to Intervene Is Timely ............................................................. 9
   12                 2.      Intervenor Has a Clear Interest in the Subject Property........................... 12
   13                 3.      Short of Intervention, Intervenor’s Ability to Protect Her Interests
   14                         Will Be Significantly Impaired and Impeded By the Disposition of
   15                         the Action.................................................................................................... 13
   16                 4.      Plaintiff Does Not Adequately Represent Intervenor’s Interests ............ 14
   17          C.     In the Alternative, Permissive Intervention Should Be Granted...................... 15
   18   IV. CONCLUSION ........................................................................................................... 16
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                         Page i
                                                              MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 4 of 21 Page ID #:7716



    1                                                TABLE OF AUTHORITIES
    2
    3   FEDERAL CASES
    4   Arakaki v. Cayetano, 324 F3d 1078 (9th Cir. 2003)............................................................ 9
    5   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893 (9th
    6      Cir. 2011) ........................................................................................................................ 5, 9
    7   In re Discovery Zone Secs. Litig., 181 F.R.D. 582 (N.D. Ill. 1998).................................... 8
    8   Lockyer v. United States, 450 F.3d 436 (9th Cir. 2006) ...................................................... 6
    9   Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525 (9th Cir. 1983) ....................................... 9
   10   SEC v. Navin, 166 F.R.D. 435 (N.D. Cal. 1995) ................................................................. 9
   11   Sierra Club v. USEPA, 995 F.2d 1478 (9th Cir. 1993) ....................................................... 8
   12   Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810 (9th Cir.
   13      2001) ............................................................................................................................... 6, 9
   14   Spangler v. Pasadena City Bd. of Education, 552 F.2d 1326 (9th Cir. 1977) ................. 10
   15   Trbovic v. United Mine Workers of Am., 404 U.S. 528 (1972)........................................... 9
   16   United Airlines, Inc. v. McDonald, 432 U.S. 385 (1977) .................................................... 6
   17   United States v. Carpenter, 298 F.3d 1122 (9th Cir. 2002) ............................................ 6, 7
   18   United States v. City of Los Angeles, 288 F.3d 391 (9th Cir. 2002) ................................... 6
   19   United States v. Oregon, 745 F.2d 550 (9th Cir. 1984) ................................................... 6, 7
   20   West Coast Seafood Processors Ass'n v. NRDC, 643 F.3d 701 (9th Cir.
   21      2011) ................................................................................................................................... 7
   22   Zackaria v. Wal-Mart Stores, Inc., 142 F. Supp. 3d 949 (C.D. Cal. 2015)........................ 8
   23
   24   FEDERAL STATUTES
   25   Fed. R. Civ. P. 24(a)(2) (Advisory Committee notes, 1966 Amendment) ........................ 6
   26   Fed. R. Civ. P. 24(b)............................................................................................................. 10
   27
   28

                                                                            Page ii
                                                                  MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 5 of 21 Page ID #:7717



    1   STATE CASES
    2   Villacres v. ABM Industries Inc., 189 Cal. App. 4th 562 (2010) ...................................... 13
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                          Page iii
                                                   MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 6 of 21 Page ID #:7718



    1   I.     INTRODUCTION
    2          Aggrieved employee Trang Nguyen seeks to intervene in this action in the wake of
    3   Defendant Nordstrom, Inc.’s (“Nordstrom”) recent admission (see Dkt. No. 255) that the
    4   Court was given grossly inaccurate material information in connection with the Motion
    5   for Approval of the PAGA1 Settlement (see Dkt. No. 249), which this Court granted on
    6   January 8, 2018 (see Dkt. No. 252). Specifically, the Court was told that aggrieved
    7   employees worked during a combined total of 45,065 pay periods during the PAGA
    8   statute of limitations period. Based on these pay period figures—the most important
    9   figure for purposes of accurately valuing a seating claim under PAGA—Plaintiff Jessika
   10   Tseng (collectively with Nordstrom, the “Parties”) represented to the Court that the
   11   penalties secured by the settlement amounted to approximately 22% of Nordstrom’s
   12   maximum potential exposure for PAGA penalties and is therefore fair and reasonable.
   13          A year after the PAGA settlement was approved by this Court, Nordstrom now
   14   reveals that the actual number of pay periods was actually 365,196, which is greater than
   15   eight times the estimate provided the Court. As such, Nordstrom wants to release an
   16   additional 320,000+ pay periods for no additional consideration to Plaintiff, the LWDA,
   17   or other aggrieved employees. Furthermore, Nordstrom remarkably wants the Court to
   18   believe that the number of pay periods/amount in controversy is completely irrelevant
   19   when negotiating a PAGA seating settlement or determining the fairness of a settlement.
   20   In other words, Nordstrom implicitly argues that the Court’s scrutiny for settlement
   21   approval is so light that essentially any value can pass muster—a PAGA settlement
   22   valued at $10 per pay period should be approved just as one valued at $80 per pay period
   23   would be.
   24          This absurd position, if adopted, would render the Court’s approval powers a
   25   nullity, and so it is no surprise that it directly conflicts with published federal precedent on
   26   how courts should evaluate PAGA settlements. See O’Connor v. Uber Techs., Inc., 201 F.
   27
               1
   28          “PAGA” refers to the Labor Code Private Attorneys General Act of 2004, Labor
        Code §§ 2698, et seq.
                                                      Page 1
                                               MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 7 of 21 Page ID #:7719



    1   Supp. 3d 1110, 1122 (N.D. Cal. 2016). The court in O'Connor concluded that the
    2   proposed PAGA settlement in that case was deficient because, among other reasons, the
    3   overall compensation to the class was “relatively modest when compared to the verdict
    4   value.” Id. at 1135 (emphasis added). “[T]he adequacy of settlement as a whole,” the
    5   court stated, thus “turns in large part on whether the PAGA aspect of the settlement can
    6   stand on its own.” Id.
    7          Nordstrom unequivocally had an obligation to promptly inform the Court of this
    8   issue when—by Nordstrom’s own account (see Dkt. No. 255-1, 14 of 24)—the settlement
    9   administrator disclosed to the Parties in March 2018 that the total number of pay periods
   10   in question was actually 365,196. The only reason why Nordstrom has brought this issue
   11   to the Court’s attention now—nearly 10 months later and long after the settlement
   12   checks were sent to aggrieved employees—is because Ms. Nguyen indicated to
   13   Nordstrom that she would inform the Court of this issue.
   14          Despite the glaring error, Nordstrom asks the Court to “reconfirm approval” of the
   15   grossly undervalued PAGA settlement on the dubious grounds that “the settlement
   16   agreement was not conditioned on the number of affected employees, the number of pay
   17   periods at issue or on a specific pay period value.” See Dkt. No. 255-1, 14 of 24 (“Motion
   18   to Re-Confirm Settlement”). Nordstrom wants the Court to re-approve the settlement as if
   19   none of the facts or metrics of this case mattered, and as if complete candor to the Court
   20   were not required.
   21          That Nordstrom, the alleged Labor Code violator, is the only settlement proponent
   22   under these suspicious circumstances is reason in itself for the Court to not “reconfirm”
   23   the settlement. To rule otherwise would be to allow Nordstrom, the least credible
   24   advocate for this settlement’s reasonableness, to effectively represent the interest of the
   25   State of California—the “real party in interest” in this action (see Iskanian v. CLS
   26   Transportation Los Angeles, LLC, 59 Cal. 4th 348, 387 (2014)). This would undermine
   27   PAGA’s express purpose to “punish and deter employer practices that violate the rights of
   28   numerous employees under the Labor Code.” Id. at 384. Fundamentally, Nordstrom has

                                                     Page 2
                                              MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 8 of 21 Page ID #:7720



    1   misled aggrieved employees and the State to believe that the Parties’ settlement was fair
    2   and reasonable, securing approximately $22 per pay period on the gross settlement
    3   amount, when in fact it was for less than $3 per pay period, a shocking reduction in the
    4   value of the settlement by approximately 88%.
    5          This motion is therefore made on the grounds that: (1) Nordstrom failed to
    6   discharge its obligations to the Court by correcting a material misstatement contained in
    7   the record regarding the principal basis on which the Court determined that the parties’
    8   PAGA settlement was fair and reasonable; (2) Ms. Nguyen has satisfied PAGA’s pre-
    9   filing administrative requirements and is herself an aggrieved employee with her own
   10   PAGA representative action against Nordstrom and therefore has an interest in the subject
   11   matter of this action and settlement; (3) if re-approved, the Parties’ settlement would
   12   substantially reduce the amount of PAGA penalties Ms. Nguyen would be eligible to
   13   collect in her separate PAGA action; (4) the settlement would substantially impair and
   14   impede Ms. Nguyen’s ability to protect her interests, and the interests of the State of
   15   California; and (5) Plaintiff does not adequately represent Ms. Nguyen’s interests because
   16   she miscalculated Nordstrom’s maximum exposure for PAGA penalties, and should have
   17   moved to set aside the settlement after she learned that the penalties provided were
   18   grossly undervalued.
   19          The Court should therefore grant this motion to intervene and allow Ms. Nguyen to
   20   file a formal opposition to Nordstrom’s motion. Alternatively, Ms. Nguyen would ask the
   21   Court to either: (1) set aside the settlement, or (2) approve the settlement only to the extent
   22   it would extinguish Nordstrom’s liability for no more than 45,065 pay periods—the figure
   23   previously represented to the Court.
   24          Plaintiff Tseng does not oppose this motion.
   25   II.    FACTS AND PROCEDURE
   26          A.     Tseng v. Nordstrom, Inc.
   27          Ms. Tseng filed her complaint against Nordstrom in the Los Angeles County
   28   Superior Court on September 9, 2011. The complaint alleged a single cause of action

                                                     Page 3
                                               MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 9 of 21 Page ID #:7721



    1   under PAGA for the failure to provide suitable seating to employees. On October 13,
    2   2011, Nordstrom removed the case to federal court, invoking diversity jurisdiction under
    3   28 U.S.C. § 1332(a) and jurisdiction under the Class Action Fairness Act (“CAFA”), 28
    4   U.S.C. § 1332(d). Dkt. No. 1. Following several years of litigation, the Parties negotiated
    5   a settlement of Plaintiff’s PAGA seating claim on July 21, 2017. Dkt. No. 249-1, 4:14.
    6          On December 8, 2017, Ms. Tseng sought approval of the Parties’ PAGA
    7   settlement. Id. In support of the Motion, Ms. Teng’s attorney, Steven M. Tindall,
    8   submitted a declaration which stated that the PAGA settlement was reasonable in light of
    9   Nordstrom’s maximum potential exposure for PAGA penalties:
   10             In preparation for the settlement conference, Nordstrom provided an
                  estimate of the number of weeks worked by CCEs throughout the
   11             state and the liability period through the fall of 2016. Using this figure,
                  Plaintiff’s Counsel calculated the number of weeks worked by CCEs
   12             on a monthly basis and used that figure to estimate the number of
                  weeks worked by CCEs throughout the state during the liability
   13             period up until the end of November 2017. That figure is 90,130
                  workweeks. Because pay periods encompassed two workweeks,
   14             Plaintiff’s Counsel estimated the number of pay periods as 90,130
                  / 2 = 45,065 pay periods. Assuming a conservative estimate of only
   15             “initial violation” penalties under PAGA, Plaintiff’s Counsel
                  estimated the likely maximum PAGA penalties for the CCEs who
   16             worked throughout the state during the liability period as 45,065
                  pay periods x $100 per pay period = $4,506,500. (emphasis
   17             added)
   18   See Dkt. No. 249-4, Declaration of Steven M. Tindall ¶ 7.
   19          Critically, Plaintiff’s analysis of Nordstrom’s maximum potential exposure for
   20   PAGA penalties was based on the estimate that employees worked during a combined
   21   total of 45,065 pay periods during the relevant PAGA statute of limitations period. Based
   22   on this estimate, Mr. Tindall argued:
   23             In light of the range of possible successful outcomes for Ms. Tseng,
                  the Settlement’s penalty amount is reasonable and fair to the State of
   24             California, Plaintiff, and the other Aggrieved Employees. The total
                  settlement amount of $995,000 represents over 22% of the PAGA
   25             penalties available if Plaintiff demonstrated a violation on behalf of
                  all CCEs statewide, nearly 82% of the PAGA penalties for the largest
   26             scope of trial that Plaintiff sought, and substantially more than 100%
                  of the penalties available had the Court limited the scope of trial to
   27             include only those employees who worked at counters and cashwraps
                  at the stores where Plaintiff worked.
   28

                                                      Page 4
                                                MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 10 of 21 Page ID
                                 #:7722


 1
     See Dkt. No. 249-1, Memorandum of Points and Authorities in Support of Motion for
 2
     Approval of PAGA Settlement 12:15-22.
 3
            On January 8, 2018, the Court approved the Parties’ PAGA settlement,
 4
     presumably relying on the representations made in Plaintiff’s motion on such key data
 5
     points such as the number of pay periods and maximum exposure: “The Court has
 6
     considered the nature of the claims, the amounts to be paid in settlement, the allocation of
 7
     settlement proceeds among the Affected Employees and the fact that a settlement
 8
     represents a compromise of the Parties’ respective positions rather than the result of a
 9
     finding of liability at trial.” See Dkt. No. 252.
10
            B.      Nguyen v. Nordstrom, Inc.
11
            Ms. Nguyen was employed by Nordstrom as a cosmetics salesperson from
12
     October 2006 through February 2011 at Nordstrom’s Brea, California location. See
13
     Drexler Decl., Ex. A, Complaint in Intervention at ¶ 21. Like other salespeople, Ms.
14
     Nguyen completed customer transactions on a cash register throughout her workday,
15
     including sales, returns, and exchanges. Id., Ex. A at ¶ 40. While operating the cash
16
     register, Ms. Nguyen was able to reach for all necessary items, such as bags and cash
17
     register controls, without moving the lower half of her body. Id. Ms. Nguyen’s work area
18
     was large enough to accommodate a stool near the cash register, and Ms. Nguyen could
19
     have performed all of her cash register duties effectively, while seated at a stool. Id.
20
     However, in accordance with Nordstrom’s policy, Ms. Nguyen was never provided a seat
21
     at the cash register. Id.
22
            On June 13, 2011, Ms. Nguyen sent her notice of claims to the California Labor &
23
     Workforce Development Agency (“LWDA”) and Nordstrom, satisfying the
24
     administrative prerequisite to bring PAGA claims. Drexler Decl., Ex. A at ¶¶ 30-31.
25
     Accordingly, Ms. Nguyen’s PAGA claims period begins on June 13, 2010. See id. Ms.
26
     Nguyen filed her PAGA complaint on June 17, 2011 in the Superior Court of California
27
     for the County of Orange, alleging proposed class claims and representative PAGA
28

                                                   Page 5
                                             MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 11 of 21 Page ID
                                 #:7723


 1   claims based on various wage and hour provisions of the Labor Code, including failure to
 2   provide seating. Drexler Decl. at ¶ 2.
 3          On September 2, 2011, Nordstrom removed the case to the United States District
 4   Court for the Central District of California. Drexler Decl. at ¶ 3. On May 31, 2012, the
 5   federal district court granted Ms. Nguyen’s motion to remand the matter back to the
 6   Orange County Superior Court. Id.
 7          On December 7, 2012, the court granted Nordstrom’s motion to stay Ms.
 8   Nguyen’s case pending resolution of two related federal, off-the-clock cases against
 9   Nordstrom: Maraventano v. Nordstrom, Inc., No. 10-cv-02671 (S.D. Cal.) and
10   Balasanyan v. Nordstrom, Inc., No. 11-cv-2609 (S.D. Cal.), and one related federal
11   seating case against Nordstrom: Tseng v. Nordstrom, Inc., No. 11-cv-08471 (C.D. Cal.).
12   Drexler Decl. at ¶ 4.
13          On September 8, 2016, because of the resolution of the Maraventano and
14   Balasanyan actions by settlement for commission-paid employees, the Nguyen court
15   lifted the stay on each of Ms. Nguyen’s causes of action except for Ms. Nguyen’s seventh
16   cause of action and PAGA claim for the failure to provide seating. Drexler Decl. at ¶ 5.
17   The seating claim remained stayed in this matter because the same claims were alleged in
18   the still-pending Tseng matter. The court also directed the parties to meet and confer as to
19   what discovery propounded and produced in the Tseng matter could be utilized in the
20   Nguyen action. Drexler Decl. at ¶ 5.
21          On April 13, 2018, the court granted Nordstrom’s motion for summary
22   adjudication against all of Ms. Nguyen’s wage and hour claims except for her seating
23   claim or PAGA claim in general, holding that “Labor Code § 2699 allows an aggrieved
24   employee to pursue penalties for Labor Code violations irrespective of whether he or she
25   personally suffered from all of the alleged violations alleged.” Drexler Decl. at ¶ 6. At a
26   hearing on April 13, 2018, Ms. Nguyen informed the court of the Tseng settlement and
27   judgment. Id. The parties also discussed their previous agreement that there was no
28   private right of action authorizing Ms. Nguyen’s seventh cause of action for failure to

                                                    Page 6
                                              MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 12 of 21 Page ID
                                 #:7724


 1   provide seating, but that she could pursue her seating claim under PAGA. Id. Thereafter,
 2   the Court instructed Ms. Nguyen to file a motion to lift the stay on her seating claim. Id.
 3          Ms. Nguyen filed her motion to lift the stay on May 18, 2018, requesting not only
 4   to resume litigation on her seating claims, but to represent all non-exempt employees who
 5   operated a cash register, rather than just other cosmetic counter employees like Ms.
 6   Nguyen. Drexler Decl. at ¶ 7. The court granted the motion in full on June 25, 2018,
 7   allowing her to represent all employees with cash register duties on the basis of Huff v.
 8   Securitas Security Servs. USA, Inc., 23 Cal. App. 5th 745 (2018) (holding that an
 9   aggrieved employee may represent any other aggrieved employees under PAGA for any
10   other predicate violations of the Labor Code). Drexler Decl. at ¶ 7.
11          Ms. Nguyen is now proceeding with her surviving PAGA claims for seating
12   violations. Drexler Decl. at ¶ 8. The matter is assigned to the Honorable William D.
13   Claster. Id.
14          C.      Nordstrom’s Motion to “Re-Confirm” Approval of the PAGA
15                  Settlement
16          Nearly a year after the Court approved the PAGA settlement, and almost
17   immediately after Ms. Nguyen finally was able to confirm that the Court was provided
18   with grossly inaccurate information in connection with the PAGA settlement, Nordstrom
19   moved the Court to “re-confirm” approval of the PAGA settlement on December 21,
20   2018. Dkt. No. 255, 1:12-16. Nordstrom claimed that the motion was necessary simply to
21   ensure that, “the Court has a full and final accounting of the Settlement and on the
22   grounds that the Settlement Agreement remains fair, adequate and reasonable and
23   promotes the purposes of PAGA[.]” Id.
24          In the motion, Nordstrom incredibly claims that it did not realize that Plaintiff
25   provided the Court with grossly inaccurate information regarding its client’s pay period
26   data until after the administrator advised the Parties of the actual number of pay periods
27   worked during the PAGA statute of limitations period:
28               Following the Court’s approval of the parties’ Settlement, Nordstrom

                                                 Page 7
                                           MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 13 of 21 Page ID
                                 #:7725


 1              provided the Settlement Administrator, Epiq Systems (“Epiq”), with
                updated data on the Affected Employees as required by the Settlement
 2              Agreement. (Doc. 253, ¶ 3.) Epiq then analyzed the data, and on
                March 12, 2018, its Director of Client Services, David Garcia, sent an
 3              email notifying counsel for both parties of the final data for the
                Settlement and asked for permission to administer the Settlement
 4              based on those numbers. Mr. Garcia’s email confirmed that the final
                number of Affected Employees who would receive payments was
 5              8,413 and that the final pay period count was 365,196. (Dunne Decl.,
                ¶ 3, Ex. B [3/12/18 David Garcia email].)
 6   In full, Mr. Garcia’s email to Tseng’s and Nordstrom’s counsel stated:
 7             Good Afternoon, I have attached a spreadsheet listing the eligible pay
               periods and the payment amounts for each class member. Please note
 8             that for security have included a Tracking Number, which is a unique
               identifier that Epiq assigns to each claimant. Also, this spreadsheet
 9             includes the calculated payment for Ms. Tseng, but it does not include
               her service payment. Ms. Tseng’s service payment will be sent
10             separately.
11             There are 8,413 class members with a total of 365,196 eligible pay
               periods. Per Section E, paragraph a of the Settlement Agreement, the
12             amount to be paid on a pro rata basis to the class is $121,875, which
               means that each eligible pay period is worth approximately $0.33. The
13             average payment amount per claimant is $14.48, the lowest payment
               amount is $0.33 and the highest payment amount is $59.06 (again,
14             excluding the service payment). Due to rounding, the total of all
               payments is $121,830.80, which will leave a remainder of $44.20.
15
               Please review the attached spreadsheet and confirm that you approve
16             of the methodology that I’ve outlined above. As always, if I may
               provide any additional information, please do not hesitate to contact
17             me directly. Thank you, David Garcia, MBA, PMP Epiq | Director,
               Client Services (Dunne Decl., ¶¶ 3-4, Ex. B [3/12/18 David Garcia
18             email] [emphasis added].)
19   In response to the request for approval, Mr. Tindall responded: “Others should weigh in,
20   but this seems fine to me.” Dkt. No. 255-1, 11:13-12:17.
21          Nordstrom does not even attempt to explain why it waited nearly 10 months to
22   bring this issue to the Court’s attention, except to say, “In a separate matter, Nordstrom
23   learned there were concerns that the Court’s approval of the Settlement was based, in part,
24   on incorrect information.” Indeed, the only reason why Nordstrom has brought this issue
25   to the Court’s attention now is because Ms. Nguyen threatened to do so after discovering
26   that the figure provided to the Court was grossly inaccurate.
27
28

                                                 Page 8
                                           MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 14 of 21 Page ID
                                 #:7726


 1   III.   ARGUMENT
 2          A.     The Rules Governing Intervention Are Liberally Construed and Class
 3                 Members Generally Satisfy Intervention Requirements
 4          The rules relating to intervention “are broadly interpreted in favor of intervention.”
 5   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011);
 6   Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) (“In
 7   general, we construe Rule 24(a) liberally in favor of potential intervenors”). This is, in
 8   part, because “[a] liberal policy in favor of intervention serves both efficient resolution of
 9   issues and broadened access to the courts.” United States v. City of Los Angeles, 288 F.3d
10   391, 397-398 (9th Cir. 2002) (internal citation omitted). In evaluating whether
11   intervention requirements are met, courts “are guided primarily by practical and equitable
12   considerations,” not technical distinctions. Id.
13          B.     Intervenor Meets the Requirements for Mandatory Intervention
14          Intervention must be permitted where: (1) the motion is timely; (2) the applicant
15   claims a significant protectable interest relating to the property or transaction that is the
16   subject of the action; (3) the applicant is so situated that disposition of the action may as a
17   practical matter impair or impede his or her ability to protect that interest; and (4) the
18   applicant’s interest is not adequately represented by the existing parties to the action. Fed.
19   R. Civ. P. 24(a); State ex rel. Lockyer v. United States, 450 F.3d 436, 440 (9th Cir. 2006).
20   Each of these requirements is satisfied here.
21                 1.      The Motion to Intervene Is Timely
22          Courts have wide discretion in determining whether an applicant has timely sought
23   intervention and should be particularly lenient where intervention is sought as a matter of
24   right. United States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984) (“the timeliness
25   requirement for intervention as of right should be treated more leniently than for
26   permissive intervention because of the likelihood of more serious harm”) (internal
27   citations omitted). Courts generally consider the following factors in determining
28   timeliness: “(1) the stage of the proceeding at which an applicant seeks to intervene; (2)

                                                   Page 9
                                            MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 15 of 21 Page ID
                                 #:7727


 1   the prejudice to other parties; and (3) the reason for the length of the delay.” United States
 2   v. Carpenter, 298 F.3d 1122, 1124-1125 (9th Cir. 2002). In the class action context, a
 3   class member’s intervention is timely if the class member acts promptly upon learning of
 4   deficiencies in the representation of the class member’s interests. United Airlines, Inc. v.
 5   McDonald, 432 U.S. 385, 394 (1977) (intervention timely when the intervenor acts “as
 6   soon as it [becomes] clear…that the interests of the unnamed class members would no
 7   longer be protected by the named class representatives”); U.S. v. Carpenter, 298 F.3d at
 8   1125, (finding that the trial court abused its discretion in finding intervention untimely
 9   where Intervenors acted as soon as they had notice that the proposed settlement was
10   contrary to their interests).
11          This Motion is timely because Nordstrom only recently acknowledged that the
12   Court was given grossly inaccurate information regarding the number of pay periods at
13   issue (i.e., 365,196 instead of 45,065). Drexler Decl. at ¶¶ 9-12. For weeks, Ms.
14   Nguyen’s counsel sought clarification from Nordstrom’s counsel regarding the number of
15   pay periods implicated in the Tseng settlement to properly value the claims in her case. It
16   was not until Ms. Nguyen and Nordstrom’s mediation on November 28, 2018, that Ms.
17   Nguyen finally was able to confirm the actual number of pay periods. See id.
18          Further, this motion is brought within just a few weeks of the filing of Nordstrom’s
19   motion to “re-confirm” approval of the grossly inadequate PAGA settlement on the
20   absurd grounds that, “the settlement agreement was not conditioned on the number of
21   affected employees, the number of pay periods at issue or on a specific pay period value.”
22   See Dkt. No. 255-1, 14 of 24. To simply “re-confirm” approval of the settlement under
23   the circumstances would be a clear miscarriage of justice, and would undermine the
24   purpose of the PAGA. See O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1133
25   (N.D. Cal. 2016) (the LWDA has explained that trial courts should consider whether “the
26   relief provided for under the PAGA [is] genuine and meaningful, consistent with the
27   underlying purpose of the statute to benefit the public[.]”).
28          In summary, these changed circumstances provide solid grounds for timely

                                                 Page 10
                                           MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 16 of 21 Page ID
                                 #:7728


 1   intervention. See West Coast Seafood Processors Ass’n v. NRDC, 643 F.3d 701, 708 (9th
 2   Cir. 2011) (“‘changed circumstance’ may ‘suggest[ ] that the litigation is entering a new
 3   stage’ and, therefore, ‘militate in favor of granting the application.’”) (quoting United
 4   States v. Oregon, 745 F.2d at 552).
 5          Notwithstanding the above authorities, Ms. Nguyen anticipates that Nordstrom will
 6   argue that under Allen v. Bedolla, 787 F.3d 1218 (9th Cir. 2015), the motion is untimely
 7   because Ms. Nguyen has known about this action’s pendency for several years. See id. at
 8   1222 (“[w]e are not persuaded that Objectors' motion was timely, because the motion was
 9   filed after four years of ongoing litigation, on the eve of settlement[.]”). Allen is
10   inapposite, however, for a few reasons. First, the settlement at issue in Allen was a class
11   action settlement, and accordingly gave class members the opportunity to file formal
12   objections to the settlement, which was not an option here:
13              We are not persuaded that Objectors’ motion was timely, because the
                motion was filed after four years of ongoing litigation, on the eve of
14              settlement, and threatened to prejudice settling parties by potentially
                derailing settlement talks, and especially where Objectors’
15              concerns could largely be addressed through the normal
                objection process.
16
17   Id. at 1222.
18          Second, the Ninth Circuit specifically observed that under U.S. v. Carpenter, a
19   motion to intervene as of right can be timely even though an action has been pending for
20   some time—in Carpenter, eighteen months—when the intervenors act promptly after
21   receiving notice of a proposed settlement that would not adequately represent their
22   interests. U.S. v. Carpenter, 298 F.3d at 1124. The Allen panel declined to apply U.S. v.
23   Carpenter to the facts of Allen, however, because the government was not a party to the
24   Allen action:
25              But Carpenter involved a government entity not representing
                intervenors’ interests . . . Its reasoning was grounded in the need to
26              encourage the assumption that when the government is a party, the
                interests of others will be protected . . . Here, the government is not a
27              party.
28   Allen, 787 F.3d at 1222.

                                                  Page 11
                                            MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 17 of 21 Page ID
                                 #:7729


 1          Here, the government is a party to this case; indeed, case law explicitly holds that
 2   the State is the “real party in interest” in every PAGA action. Iskanian, 59 Cal. 4th at 382
 3   (PAGA authorizes the State to deputize employees to act as proxies for the State to
 4   enforce civil penalties, but the LWDA “is always the real party in interest.”); Arias v.
 5   Superior Court, 46 Cal. 4th 969, 986 (2009) (in a PAGA action, a judgment “binds not
 6   only that employee also the State’s employment agencies.”).
 7          For the above reasons, the Court should find that this motion is timely.
 8                 2.     Intervenor Has a Clear Interest in the Subject Property
 9          Ms. Nguyen has a clear interest in the subject matter of this action because the
10   settlement, if re-confirmed, would extinguish her right to collect valuable penalties under the
11   PAGA for seating violations that—by even Nordstrom’s own tacit admission—have been
12   substantially undervalued here.
13          More importantly, the State’s interest—which Ms. Nguyen represents as the State’s
14   “proxy or agent”—would be compromised. Arias v. Superior Court, 46 Cal. 4th 969, 986
15   (2009) (finding a deputized PAGA plaintiff “represents the same legal right and interest” as
16   the state). And the state has a strong interest in forcefully prosecuting PAGA actions to
17   remediate present violations and deter future ones.” Williams v. Superior Court, 3 Cal. 5th
18   531, 546 (2017). PAGA, after all, meant to further “the goal of achieving maximizing
19   compliance with state labor laws.” Huff v. Securitas Security Services, USA, Inc., 23 Cal.
20   App. 5th 745, 756 (2018). A settlement so heavily discounted could never serve PAGA’s
21   policy objective in “augmenting the state’s enforcement capabilities, encouraging
22   compliance with Labor Code provisions, and deterring noncompliance.” O’Connor v.
23   Uber Techs., Inc., 201 F. Supp. 3d at 1135.
24          The Ninth Circuit has deemed that “it is generally enough that the interest is
25   protectable under some law, and that there is a relationship between the legally protected
26   interest and the claims at issue.” Sierra Club v. United States EPA, 995 F.2d 1478, 1484
27   (9th Cir. 1993); see also In re Discovery Zone Secs. Litig., 181 F.R.D. 582 (N.D. Ill.
28   1998) (“an absent class member would have little difficulty showing an interest in the

                                                  Page 12
                                            MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 18 of 21 Page ID
                                 #:7730


 1   action…..”). Ms. Nguyen’s interests are not only protectable under “some” law, they are
 2   protected by the same act under which Plaintiff’s claims were brought—namely, the
 3   Labor Code Private Attorneys General Act of 2004. In short, to prevent any further
 4   attempts to sell out the State’s and aggrieved employees’ interests for wholly insufficient
 5   value, Ms. Nguyen should be permitted to intervene.
 6                 3.     Short of Intervention, Intervenor’s Ability to Protect Her
 7                        Interests Will Be Significantly Impaired and Impeded by the
 8                        Disposition of the Action
 9          If Ms. Nguyen is denied the opportunity to intervene, her ability to protect her
10   interests, and the interests of the State of California and other aggrieved employees will be
11   significantly impaired and impeded by disposition of the instant action. A proposed
12   intervenor need only show that disposition of the existing action has the potential to
13   adversely impact his or her interests. Thus, a judicial decision which “as a practical
14   matter” would foreclose a proposed intervenor’s interest is unequivocally a sufficient
15   impairment. Sierra Club, 995 F.2d at 1486.
16          A “re-approved” settlement would substantially impair Ms. Nguyen’s right to
17   collect valuable penalties for the State and aggrieved employees for seating violations that
18   have been substantially undervalued here; i.e., whereas the total number of pay periods in
19   controversy was previously estimated at 45,065, Nordstrom now represents that the total
20   is actually 365,196. To approve the settlement would be to eliminate 320,131 pay periods
21   currently in at issue in Ms. Nguyen’s separate action, and significantly truncate her case.
22   Moreover, because PAGA does not require class action procedures such as notice and
23   opt-out/objection rights (see Zackaria v. Wal-Mart Stores, Inc., 142 F. Supp. 3d 949, 954
24   (C.D. Cal. 2015) (“this court will follow the majority of courts in holding that the
25   plaintiff’s PAGA claim is not subject to the requirements of Rule 23”)), Intervention is the
26   only process by which Ms. Nguyen can permissibly challenge Nordstrom’s motion to “re-
27   confirm” approval of the settlement.
28

                                                  Page 13
                                            MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 19 of 21 Page ID
                                 #:7731


 1                 4.     Plaintiff Has Not Adequately Represented Intervenor’s Interests
 2          It is well-settled that “[t]he burden of showing inadequacy of representation is
 3   ‘minimal’ and satisfied if the applicant can demonstrate that representation of its interests
 4   ‘may be’ inadequate.” Citizens for Balanced Use v. Mont. Wilderness Ass'n, 647 F.3d
 5   893, 898 (9th Cir. 2011); Arakaki v. Cayetano, 324 F3d 1078, 1086 (9th Cir. 2003);
 6   Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822-823 (9th Cir. 2001);
 7   Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972) (a proposed
 8   intervenor need only show that his or her interests in the action may be inadequately
 9   represented by the existing parties, and “the burden of making that showing should be
10   treated as minimal”).
11          Courts consider the following three factors in determining adequacy of a
12   representative: “(1) whether the interests of the present party are such that it will make all
13   of the arguments the intervenor would make; (2) whether the present party is capable of
14   and willing to make such arguments; and (3) whether the intervenor would offer a
15   necessary element to the proceedings that the other parties would neglect.” SEC v. Navin,
16   166 F.R.D. 435, 441 (N.D. Cal. 1995) (citing Sagebrush Rebellion, Inc. v. Watt, 713 F.2d
17   525, 528 (9th Cir. 1983)).
18          The Court should find that Plaintiff does not adequately represent Ms. Nguyen’s
19   interests because Plaintiff miscalculated Nordstrom’s exposure for PAGA penalties
20   (albeit Plaintiff appears to have been hoodwinked by Nordstrom) and then failed to
21   correct that error after it was brought to her attention by the settlement administrator in
22   March 2018.
23          Where plaintiffs bring a PAGA representative claim, they take on a special
24   responsibility to their fellow aggrieved workers who are effectively bound by any
25   judgment. See Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348, 381
26   (2014) (“When a government agency is authorized to bring an action on behalf of an
27   individual or in the public interest, and a private person lacks an independent legal right to
28   bring the action, a person who is not a party but who is represented by the agency is

                                                  Page 14
                                           MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 20 of 21 Page ID
                                 #:7732


 1   bound by the judgment as through the person were a party”). Such a plaintiff also owes
 2   responsibility to the public at large, as they act as a private attorney general, and 75% of
 3   the penalties go to the LWDA, “for enforcement of labor laws ... and for education of
 4   employers and employees about their rights and responsibilities under this code.” Cal.
 5   Lab. Code § 2699(i). This duty imposed upon the PAGA representative is especially
 6   significant given that PAGA does not require class action procedures, such as notice and
 7   opt-out rights. A settlement that is based on a gross calculation error—Plaintiff’s
 8   calculations are incorrect by more than a factor of EIGHT—could never serve PAGA’s
 9   policy objective in “augmenting the state’s enforcement capabilities, encouraging
10   compliance with Labor Code provisions, and deterring noncompliance.” O’Connor v.
11   Uber Techs., Inc., 201 F. Supp. 3d at 1135.
12          C.     In the Alternative, Permissive Intervention Should Be Granted
13          Even if the Court concludes that intervention is not mandatory, the Court should
14   allow Intervenor to intervene under Federal Rules of Civil Procedure Rule 24(b), which
15   provides a court discretion to permit a non-party to intervene where (1) the applicant
16   timely seeks intervention; and (2) the applicant “has a claim or defense that shares with
17   the main action a common question of law or fact.” If a court determines that these two
18   conditions are met, the court may consider other factors in exercising its discretion,
19   including:
20          [T]he nature and extent of the intervenors’ interest, their standing to raise
            relevant legal issues, the legal position they seek to advance, and its probable
21
            relation to the merits of the case. The court may also consider…whether the
22          intervenors’ interests are adequately represented by other parties, whether
            intervention will prolong or unduly delay the litigation, and whether parties
23
            seeking intervention will significantly contribute to full development of the
24          underlying factual issues in the suit and to the just and equitable adjudication
            of the legal questions presented.
25
26   Spangler v. Pasadena City Bd. of Education, 552 F.2d 1326, 1329 (9th Cir. 1977).
27          As before, Ms. Nguyen easily satisfies each of these requirements. First, she has
28   sought intervention in a timely manner. As discussed above, Ms. Nguyen filed this
                                                 Page 15
                                           MOTION TO INTERVENE
Case 2:11-cv-08471-CAS-MRW Document 257 Filed 01/07/19 Page 21 of 21 Page ID
                                 #:7733


 1   motion shortly after she learned about the gross calculation error and Nordstrom’s attempt
 2   to “re-confirm” approval of the settlement notwithstanding the error. Intervention is
 3   therefore timely sought. Second, it is indisputable that as a private attorney general under
 4   PAGA pursuing her own separate action against Nordstrom for an overlapping seating
 5   claim, Ms. Nguyen has claims that “share with the main action a common question of law
 6   or fact.”
 7   IV.    CONCLUSION
 8          For the foregoing reasons, the Court should grant this motion to intervene so that
 9   Ms. Nguyen may be provided an opportunity to file a formal opposition to Nordstrom’s
10   motion. In the alternative, Ms. Nguyen would ask the Court to either set aside the
11   settlement, or approve the settlement only to the extent it would extinguish liability for no
12   more than 45,065 pay periods—the amount previously represented to the Court. To hold
13   otherwise would be to give Nordstrom 8 times the release for the same amount of
14   penalties as before.
15
16
17   Dated: January 7, 2019                        Respectfully submitted,
18                                                 Capstone Law APC
19                                           By:
                                                   Robert J. Drexler, Jr.
20                                                 Molly Ann DeSario
                                                   Jonathan Lee
21
                                                   Attorneys for Trang Nguyen
22
23
24
25
26
27
28

                                                   Page 16
                                           MOTION TO INTERVENE
